DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims are amended in reference to the claims filed 06/23/2021.

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Kate Wong Registration No.: 73,801 on 07/13/2021.
	
This application has been amended as follows:
Claims 1, 5-7, 9-11, 13-16 and 19-20 are amended.
Pending claims have been amended as follows:
1.    (Currently Amended) A method for transforming 
detecting, by a sensor of a sensor device located on a location of a machine, acceleration forces caused by a vibration being experienced at the location of the machine;
transforming, by a processor of the sensor device, the acceleration forces into sensor data represented in a time domain;
transforming, by the processor of the sensor device, the sensor data represented in the time domain into spectrum data represented in a frequency domain, wherein the sensor and the processor are embedded on a same 
executing, by the processor of the sensor device, a spectrum analysis on the spectrum data;
generating, by the processor of the sensor device, a packet that comprises a result of the spectrum analysis as a payload of the packet, wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device; 
sending, by the processor of the sensor device, the packet comprising the result of the spectrum analysis to the computer device through the serial communication link, wherein a frequency that corresponds to a frequency bin with a largest amplitude among the spectrum data is identified for operating a tuned mass damper.

5.    (Currently Amended) The method of claim 3, further comprising receiving, by the sensor device, one or more application parameters, wherein the sampling rate is based on the received one or more application parameters.

6.    (Currently Amended) The method of claim 3, further comprising:
receiving, by the sensor device, one or more application parameters;
partitioning, by the sensor device, the spectrum data into one or more sections based on the one or more application parameters;
generating, by the sensor device, one or more packets, each packet of the one or more packets including a section of the spectrum data as a corresponding payload for said each packet of the one or more packets; and
sending, by the sensor device, the one or more packets to the computer device through the serial communication link.

7.    (Currently Amended) A system comprising:
a computer device;
device comprises a processor and a sensor embedded on a same printed circuit board, wherein the sensor device is located on a location of a machine such that the sensor and the processor are located on the location of the machine;
a serial communication link between the computer device and the sensor device;
the sensor of the sensor device being configured to:
detect acceleration forces caused by a vibration being experienced at the location of the machine;
the processor of the sensor device being configured to:
transform the acceleration forces into sensor data represented in a time domain;
transform the sensor data represented in the time domain into spectrum data represented in a frequency domain;
execute a spectrum analysis on the spectrum data;
generate a packet that comprises a result of the spectrum analysis as a payload of the packet, wherein a format of the packet is based on a protocol of the serial communication link; and
send the packet that comprises the result of the spectrum analysis to the computer device through the serial communication link;
identify a frequency that corresponds to a frequency bin with a largest amplitude among the spectrum data; and
operate a tuned mass damper based on the identified frequency.

9.    (Currently Amended) The system of claim 7 further comprises a plurality of sensor devices configured to be in communication with the computer device through the serial communication link, wherein the sensor device is among the plurality of sensor devices, and the plurality of sensor devices are located at one or more locations of the machine that comprises the computer device.

10.    (Currently Amended) The system of claim 7, wherein the computer device is configured to:
send one or more application parameters associated with an application to the sensor device, wherein the spectrum analysis is based on the one or more application parameters; receive the packet;
read the result of the spectrum analysis from the payload of the packet; and 
operate the machine with use of the result of the spectrum analysis.

11.    (Currently Amended) The system of claim 7, wherein the sensor device is further configured to:
sample the sensor data represented in the time domain at a sampling rate to generate sampled data; and
transform the sampled data into the spectrum data.

13.    (Currently Amended) The system of claim 11, wherein the sensor device is further configured to receive one or more application parameters, wherein the sampling rate is based on the received one or more application parameters.

14.    (Currently Amended) The system of claim 13, wherein the sensor device is further configured to:
partition the spectrum data into one or more sections based on the received one or more application parameters;
generate one or more packets, each packet of the one or more packets including a section of the spectrum data as a corresponding payload for said each packet of the one or more packets; and
send the one or more packets to the computer device through the serial communication link.

15. (Currently Amended) The system of claim 14, wherein the computer device is configured to:
	receive the one or more packets that comprises the one or more sections[[;]]	
	
	

	16. (Currently Amended)  A device comprising:
	an accelerometer;
	a memory device;
	a processor configured to be in communication with the accelerometer and the memory device, wherein the accelerometer, the memory device, and the processor are embedded on a same printed circuit board within a same enclosure located on a location of a machine such that the accelerometer, the memory device, and the processor are located on the location of the machine; 
	the accelerometer being configured to:
detect acceleration forces caused by a vibration being experienced at the location of the machine;
	transform the acceleration forces of the vibration into sensor data represented in a time domain;
	send the sensor data to the processor;
	the processor being configured to:
	transform the sensor data represented in the time domain into spectrum data represented in a frequency domain;
		execute a spectrum analysis on the spectrum data;
	generate a packet that comprises a result of the spectrum analysis as a payload of the packet, wherein a format of the packet is based on a protocol of a serial communication link between the device and a computer device; and
	send the packet comprising the result of the spectrum analysis to the computer device through the serial communication link, wherein a frequency that corresponds to a frequency bin with a largest amplitude among the spectrum data is identified for operating a tuned mass damper.

19.    (Currently Amended) The device of claim 17, wherein the processor is further configured to receive one or more application parameters, wherein the sampling rate is based on the received one or more application parameters.

20. (Currently Amended) The device of claim 19, wherein the processor is further configured to:
partition the spectrum data into one or more sections based on one or more application parameters;
generate one or more packets, each packet of the one or more packets including a section of the spectrum data as a corresponding payload for said each packet of the one or more packets; and
send the one or more packets to the computer device through the serial communication link.


Reasons for Allowance:
Prior art of record does not teach, or make obvious a method comprising: transforming, by a processor of the sensor device, the acceleration forces into sensor data represented in a time domain; transforming, by the processor of the sensor device, the sensor data represented in the time domain into spectrum data represented in a frequency domain, wherein the sensor and the processor are embedded on a same printed circuit board of the sensor device such that the sensor and the processor are located on the location of the machine, wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device; and sending, by the sensor device, the packet to the computer device through the serial communication link; identify a frequency that corresponds to a frequency bin with a largest amplitude among the spectrum data; and operate a tuned mass damper based on the identified frequency.
US2013/0006551A1 to Sako discloses a method for transforming sensor data into frequency data to be processed by a computer device, the method comprising: detecting, by a sensor device (fig 1:10, par[0079], [0080]); transforming, by the sensor device, the acceleration forces into sensor data represented in a time domain (fig 2, par[0085]); transforming, by the sensor device, the sensor data represented in the time domain into spectrum data represented in a frequency domain (fig 3, par[0086]); executing, by the sensor device, a spectrum analysis on the spectrum data (fig 3, 4A, par[0088], [0089]); generating, by the sensor device, a packet that comprises a result of the spectrum analysis as a payload of the packet (fig 1:14, par[0082], [0083]); and sending, by the sensor device, the packet comprising the result of the spectrum analysis to the computer device (par[0082], [0083]).
Sako does not explicitly disclose a method comprising: transforming, by a processor of the sensor device, the acceleration forces into sensor data represented in a time domain; transforming, by the processor of the sensor device, the sensor data represented in the time domain into spectrum data represented in a frequency domain, wherein the sensor and the processor are embedded on a same printed circuit board of the sensor device such that the sensor and the processor are located on the location of the machine, wherein a format of the packet is based on a protocol of a serial communication link between the sensor device and the computer device; and sending, by the sensor device, the packet to the computer device through the serial communication link; identify a frequency that corresponds to a frequency bin with a largest amplitude among the spectrum data; and operate a tuned mass damper based on the identified frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685